Case 1:19-mj-00198-JO Document 6 Filed 03/08/19 Page 1 of 14 PageID #: 23
Case 1:19-mj-00198-JO Document 6 Filed 03/08/19 Page 2 of 14 PageID #: 24
Case 1:19-mj-00198-JO Document 6 Filed 03/08/19 Page 3 of 14 PageID #: 25
Case 1:19-mj-00198-JO Document 6 Filed 03/08/19 Page 4 of 14 PageID #: 26
Case 1:19-mj-00198-JO Document 6 Filed 03/08/19 Page 5 of 14 PageID #: 27
Case 1:19-mj-00198-JO Document 6 Filed 03/08/19 Page 6 of 14 PageID #: 28
Case 1:19-mj-00198-JO Document 6 Filed 03/08/19 Page 7 of 14 PageID #: 29
Case 1:19-mj-00198-JO Document 6 Filed 03/08/19 Page 8 of 14 PageID #: 30
Case 1:19-mj-00198-JO Document 6 Filed 03/08/19 Page 9 of 14 PageID #: 31
Case 1:19-mj-00198-JO Document 6 Filed 03/08/19 Page 10 of 14 PageID #: 32
Case 1:19-mj-00198-JO Document 6 Filed 03/08/19 Page 11 of 14 PageID #: 33
Case 1:19-mj-00198-JO Document 6 Filed 03/08/19 Page 12 of 14 PageID #: 34
Case 1:19-mj-00198-JO Document 6 Filed 03/08/19 Page 13 of 14 PageID #: 35
Case 1:19-mj-00198-JO Document 6 Filed 03/08/19 Page 14 of 14 PageID #: 36




              WHEREFORE, your deponent respectfully requests that the defendants BARIN

BROWN, also known as "Scruff,"                         also known as                  and

                     also known as                  be dealt with according to law.




                                                  LEMING/
                                      Task Force Officer
                                      Bureau of Alcohol, Tobacco, Firearms and ',               '   I

                                      Explosives                                            j


Sppfcribed and sworn to before this
j__[11day of March, 2019
        S/ James Orenstein

HONORABLE JAMES ORENSTEIN
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK




                                          14
